Citation Nr: 0022325	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-42 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral frozen feet, through January 11, 1998.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of cold injury, left foot, from January 12, 1998.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of cold injury, right foot, from January 12, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in June 1996, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In 
the June 1996 rating decision, a 10 percent rating was 
continued for bilateral frozen feet.  In a rating decision 
entered in January 1998, the rating for bilateral frozen feet 
was discontinued, effective January 11, 1998, and separate 10 
percent evaluations, effective January 12, 1998, were 
assigned for cold injury residuals, left foot, and cold 
injury residuals, right foot.  

The appeal was last before the Board in February 1999, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
January 2000, continued to deny each issue on appeal.

Thereafter, the appeal was returned to the Board.

The Board observes that a May 1998 Board remand made 
reference to a raised informal claim, on the veteran's 
behalf, to entitlement to a total rating based on 
unemployability due to service-connected disabilities.  
However, inasmuch as such claim has apparently not yet been 
adjudicated by the RO, it is again brought to the RO's 
attention for the purpose of adjudication.


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected 
bilateral frozen feet, pursuant to the rating criteria in 
effect through January 11, 1998, included complaint of pain, 
with palpable pedal pulses and no discoloration, productive, 
collectively, of related symptomatology which was no more 
than mild.

2.  Manifestations of the veteran's service-connected 
residuals to cold injury, left foot and right foot, pursuant 
to the rating criteria in effect from January 12, 1998, 
include complaint of pain, with X-ray evidence of 
degenerative arthritis involving each foot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral frozen feet, pursuant to the rating criteria in 
effect through January 11, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7122 (in effect through January 11, 1998).

2.  The criteria for a 20 percent rating for residuals of 
cold injury, left foot, pursuant to the rating criteria in 
effect from January 12, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (effective January 12, 1998).

3.  The criteria for a 20 percent rating for residuals of 
cold injury, right foot, pursuant to the rating criteria in 
effect from January 12, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims, as stated 
on the title page, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that each 
claim is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for cold injury residuals, 
left foot, and cold injury residuals, right foot, for which 
the RO has, in each instance, assigned a 10 percent rating in 
accordance with the provisions of Diagnostic Code 7122 of the 
Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
each disability for which entitlement to an increased rating 
is asserted.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to either disability for which entitlement to an 
increased rating is currently asserted on appeal.

I. Rating in Excess of 10 Percent, Bilateral Frozen Feet, 
Through January 11, 1998

In accordance with the provisions of Diagnostic Code 7122, 
through January 11, 1998, a 10 percent rating was warranted 
for bilateral frozen feet with mild symptoms and chilblains; 
a 30 percent rating was warranted for bilateral frozen feet 
with persistent moderate swelling, tenderness, redness, etc.

When the veteran was seen for VA outpatient treatment in May 
1991, he alluded to experiencing pain in his "lower legs" 
when standing.  The following year, in conjunction with his 
hospitalization at a VA facility in April 1992, the veteran's 


"frostbite" was treated with ibuprofen and quinine sulfate; 
improvement in his "symptoms" was noted.  When he was seen 
for VA outpatient treatment in March 1994, the veteran was 
noted to possibly have "the beginning of an ulcer" in the 
area of a metatarsal; palpable apparently pedal pulses were 
noted.  When he was seen for VA outpatient treatment in 
September 1994, the veteran alluded to having "aching" feet.  
On physical examination, his lower extremities were free of 
edema, and "2+" pedal pulses were noted in each foot.  

When he was examined by VA in December 1997, the veteran, 
with respect to apparently each foot, complained of 
experiencing cramping and feelings of cold.  On physical 
examination, his feet (apparently) were free of ulceration 
and tissue loss.  No edema was noted, and color was normal.  
Dryness of the skin was noted across the proximal foot, but 
not distal foot.  No areas of "tenderness" involving the feet 
were "appreciated", and pulses were "easily palpable" in each 
foot; capillary refill was described as being "good".  

In considering the veteran's claim for a rating in excess of 
10 percent for bilateral frozen feet, pursuant to the rating 
criteria in effect through January 11, 1998, the Board 
observes that his apparently predominant symptom in the 
several-year duration preceding his examination by VA in 
December 1997 was pain involving each foot.  On the December 
1997 VA examination, however, his feet were apparently free 
of pain (i.e., "tenderness").  Further, there was no 
indication that the veteran's feet were discolored, and pedal 
pulses were palpable, as was true on several occasions when 
the veteran was seen for VA outpatient treatment in 1994.  In 
view of the foregoing, then, the Board is of the opinion that 
the symptoms of the veteran's frozen feet were, clearly, not 
more than mild, a degree of impairment representative of the 
temporal 10 percent rating for bilateral frozen feet which 
was in effect through January 11, 1998.  Therefore, the Board 
concludes that a rating in excess of 10 percent for bilateral 
frozen feet, pursuant to the rating criteria in effect 
through January 11, 1998, was not in order.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 7122 (in 
effect through January 11, 1998).



II.  Rating in Excess of 10 percent for Residuals of Cold 
Injury, Left Foot

III.  Rating in Excess of 10 percent for Residuals of Cold 
Injury, Right Foot

In accordance with the provisions of Diagnostic Code 7122, 
effective January 12, 1998, a 10 percent rating is warranted 
for cold injury residuals manifested by arthralgia or other 
pain, numbness, or cold sensitivity.  A 20 percent rating is 
warranted for cold injury residuals manifested by arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  The amended rating criteria are concluded 
to be more favorable to the veteran in evaluating his left 
and right foot cold injury residuals.  Changes made to Code 
7122 effective August 13, 1998 are not pertinent to the 
current case.

The veteran contends, in essence, that his service-connected 
residuals of cold injury, relative to either foot, are more 
severely disabling than currently evaluated.  In this regard, 
when he was examined by VA in August 1999, the veteran 
alluded to experiencing generalized numbness and severe pain 
in his feet, especially if he was exposed to cold.  He also 
indicated that cramping sensations would occur if he walked 
for only a short distance.  On physical examination, the 
veteran's feet were of normal appearance, without significant 
onychomycosis.  There were 2+ dorsalis pedis and posterior 
tibial pulsations.  There was a small healed ulceration 
involving the tip of the right second digit that appeared to 
have been possibly traumatic in etiology.  Pertinent X-ray 
examination, accomplished by VA in January 2000, was 
interpreted to reveal minimal "degenerative arthritis" 
involving each foot.

In considering the veteran's claims for ratings in excess of 
10 percent for residuals of cold injury, left foot and right 
foot, the Board would point out that there is no evidence 
documenting, relative to either foot, any tissue loss, nail 
abnormality or color changes.  At the same time, pertinent X-
ray examination by VA in January 


2000 revealed apparently early "degenerative arthritis" 
referable to each foot.  Since arthritis of "degenerative" 
derivation is synonymous clinically with osteoarthritis, see 
Greyzck v. West, 12 Vet. App. 288, 291 (1999), and inasmuch 
as the presence of the latter is independently indicative of 
pertinent disablement warranting a 20 percent rating under 
the provisions of Diagnostic Code 7122 which became effective 
January 12, 1998, the Board is of the opinion that separate 
increased disability evaluations, to 20 percent, for the 
veteran's service-connected residuals of cold injury, left 
foot and right foot, are warranted.  Such increased 
disability ratings are, therefore, granted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7122 
(effective January 12, 1998).

In further considering, however, whether a rating in excess 
of 20 percent for residuals of cold injury, left foot and 
right foot, is, in either instance, warranted, the Board is 
readily persuaded that such higher disability evaluation is 
not, relative to either foot, warranted.  In this regard, 
while osteoarthritis is shown relative to each foot, there is 
no evidence documenting tissue loss, nail abnormalities, 
color changes, locally impaired sensation or hyperhidrosis.  
The latter consideration, in turn, precludes the assignment 
of a 30 percent rating under the pertinent provisions of 
Diagnostic Code 7122.  See 38 C.F.R. § 4.104.  


ORDER

A rating in excess of 10 percent for bilateral frozen feet, 
pursuant to the rating criteria in effect through January 11, 
1998, is denied. 

A 20 percent rating for residuals of cold injury, left foot, 
pursuant to the rating criteria in effect from January 12, 
1998, is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  



A 20 percent rating for residuals of cold injury, right foot, 
pursuant to the rating criteria in effect from January 12, 
1998, is granted, subject to the controlling regulations 
governing the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


